Citation Nr: 0519328	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  02-18 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for the veteran's left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from January 1946 to April 
1953.

This appeal is from a Department of Veterans Affairs (VA) 
rating decision by the New Orleans, Louisiana, Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran is service-connected for impaired hearing of 
the left ear only; the left ear is not totally deaf.

2.  The veteran is not totally deaf in either ear.

3.  Private and VA tests of left ear hearing acuity of July 
1992, June 1997, September 1997, December 1997, August 2002, 
and March 2005 obtained average pure tone thresholds and 
speech discrimination percentage data of 59 decibels (dB) and 
96 percent (%), 60 dB and 86%, 66 dB and 92%, 60 dB and 86%, 
69 dB and 92%, and 65 dB and 96 percent, respectively.

4.  The Table VI Roman numeral values based on the audiometry 
data of July 1992, June 1997, September 1997, December 1997, 
August 2002, and March 2005 are II, III, II, III, II, and II, 
respectively.


CONCLUSION OF LAW

The schedular criteria for a compensable disability rating 
for left-sided impaired hearing are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.383(a)(3), 4.1, 4.2, 4.10, 
4.85, Table VI, Table VII (1994 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In review of disability ratings, the Board considers all of 
the medical evidence of record, including the appellant's 
relevant medical history.  38 C.F.R. § 4.1 (2002); Peyton v. 
Derwinski, 1 Vet. App. 282, 285 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  The medical findings 
are compared to the criteria in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2004), to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2004).

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Under the 
facts of this case, discussed below, there is no change in 
the severity of a disability under consideration that would 
require that any higher rating be effective for less than the 
entire period under review.  Thus, there can be no prejudice 
to the appellant for the Board to now consider the 
appropriate rating.

Changes to the regulations governing the selection of certain 
tables for evaluating hearing impairment that became 
effective in 1999 are not pertinent to the veteran's claim, 
because none of the factors permitting use of the alternative 
table exist in this case.  See 64 Fed. Reg. 25,206 (May 11, 
1999) (codified at 38 C.F.R. § 4.86 (2004)).  The objective 
criteria for the several levels of disability rating did not 
change with the amendments.  Compare 38 C.F.R. §§ 4.85, 4.86, 
4.87, 4.87a, Tables and diagnostic codes therein (1994) (the 
edition of the Code of Federal Regulations in effect on the 
effective date of service connection of the Veteran's left-
sided hearing loss) with 38 C.F.R. §§ 4.85, 4.86, 4.87, 
Tables and diagnostic codes therein (2004).

Compensation ratings for impaired hearing are derived from 
the application in sequence of two tables.  See 38 C.F.R. 
§ 4.87a, Table VI and Table VII (1994); 38 C.F.R. § 4.85(h), 
Table VI and Table VII (2004).  In either edition, Table VI 
correlates the average pure tone threshold with the ability 
to discriminate speech.  The average pure tone threshold is 
the sum of the thresholds, measured in decibels (dB), at 
1000, 2000, 3000, and 4000 Hertz (Hz) divided by four.  
Speech discrimination, expressed as a percentage of words 
recognized, is based on use of the Maryland CNC word list.  
The table applied to the data provides a Roman numeral to 
represent the correlation.  Each Roman numeral corresponds to 
a range of thresholds (in decibels) and of speech 
discriminations (in percentages).  Table VI is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI or VIa.  See 38 C.F.R. § 4.85(b) (1996); 38 C.F.R. 
§ 4.85(e) (2004).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, 38 C.F.R. 
§ 4.85(f) (2004), unless the both the service-connected and 
the non-service-connected ear are totally deaf, in which case 
compensation is payable for the combination of service-
connected and non-service-connected disabilities.  That 
condition does not exist in this case, and the veteran's 
disability rating is derived by applying Table VII with the 
impairment in acuity of the right ear designated as I and of 
the left ear designated as II or III, as the several 
audiology tests of record show.

Private and VA tests of left ear hearing acuity of July 1992, 
June 1997, September 1997, December 1997, August 2002, and 
March 2005 obtained average pure tone thresholds and speech 
discrimination percentage data of 59 decibels (dB) and 96 
percent (%), 60 dB and 86%, 66 dB and 92%, 60 dB and 86%, 69 
dB and 92%, and 65 dB and 96 percent, respectively.

In short, the data from 1992 to 2005 show variable test 
results in a narrow range that does not demonstrate a 
distinct trend.  Interpreting the data most favorably to the 
veteran, i.e., using the tests that show the greatest 
impairment in left ear acuity, results in a noncompensable 
rating when table VII is applied to the data.

The veteran has testified that he is sufficiently disabled by 
his hearing to warrant compensation and that his hearing has 
become worse in the time between the effective date of 
service connection and the present.  While his reported 
subjective sense of his impairment is no doubt genuine, the 
disability rating is derived from the formula described 
above, and it compels a noncompensable rating.

It is perhaps worth commenting that the percentages of 
hearing impairment reported by examiners at Louisiana State 
University in September 1997 and August 2002 statements are 
based on the criteria provided by the American Academy of 
Otolaryngology-Head and Neck Surgery, as J.A. Badeaux, M.D., 
noted in his August 2002 statement.  Those criteria are not 
VA's, and they cannot be the basis of VA's disability rating.  
VA's evaluation, by law, must be based on VA's disability 
rating schedule.  38 U.S.C.A. § 1155 (West 2002).

Duty to Notify and To Assist

The instant claim arises from the veteran's winning claim for 
service connection for left-sided impaired hearing, which 
predated the enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  
Consequently, VA did not notify the veteran of his rights to 
assistance and of his and VA's respective duties to produce 
information and evidence as later mandated by the VCAA prior 
to the July 2001 rating decision from the veteran appeals.  A 
VA letter of April 2004 provided the notice required.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Mayfield v. Nicholson, No. 02-1077, slip op. at 25 
(U.S. Vet. App. Apr. 14, 2005).  The veteran submitted 
additional evidence in September 2004 and VA examined the 
veteran in March 2005 pursuant to his May 2003 hearing 
testimony that his hearing was worsening.  The veteran has 
demonstrated that he had actual notice of the evidence 
necessary to substantiate his claim, and he has not suffered 
prejudice to his claim because of the belated notice.

VA has obtained all evidence of which it had notice.  VA 
examined the veteran in June and December 1997 and in March 
2005.  VA has discharged its duty to assist the veteran to 
obtain evidence.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  There has been no failure to obtain 
evidence of which VA must notify the veteran.  38 C.F.R. 
§ 3.156(e) (2004).


ORDER

A compensable disability rating for left ear hearing loss 
disability is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


